DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 9-16 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable media” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 9, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (US Pub. 2020/0019887) in view of Cook et al (US 8,880,379; herein after Cook’378).  
With respect to claim 1, Cook discloses An activity recognition method applied to an activity recognition system configured to recognize a plurality of activities (see Abstract), comprising: 
obtaining an original activity image corresponding to a first time point, wherein the original activity image comprises a plurality of pixels indicating [whether a plurality of sensors are triggered], (see figure 5, numerical 506, receive sensor data from a smart environment); determining an image feature according to a second activity corresponding to a second time point, wherein the second time point is prior to the first time point; integrating the original activity image and the image feature to generate a characteristic activity image; and determining a first activity corresponding to the first time point according to the characteristic activity image, (see paragraph 0030, 031, sensor data generated by the various sensors in the smart environment, …at time t-te sensor event features “determining an image feature according to a second activity corresponding to a second time point, wherein the second time point is prior to the first time point” are extracted ...and sent to activity prediction module.  Activity prediction module …generates output which includes predictions of relative next occurrence time “determining a first activity corresponding to the first time point according to the characteristic activity image”, also see paragraph 0050-0052), as claimed.
However, Cook fails to explicitly disclose whether a plurality of sensors are triggered, as claimed.  
 Cook’378 in the same field of invention teaches whether a plurality of sensors are triggered, (see col. 9, lines 29-33, recorded is the elapsed time between the two events “whether a plurality of sensors are triggered”), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective time of invention to combine the two references as they are analogous because they are solving similar problem of smart home activity recognition, also both of the reference belongs to same inventor and assignee.  The teaching Cook’378 to have sensor elapse time to record can be incorporated in to the Cook’s system as the recording does take place using the various sensors (see figure 1 of Cook) for suggestion, and modification yields a smart environment automation (see col. 1, lines 24-25 of Cook’378) for motivation.  

With respect to claim 2, combination of Cook and Cook’378 further discloses wherein the image feature is determined from a plurality of candidate image features one-to-one corresponding to the activities, and a correspondence relation between the candidate image features and the activities is generated by: pairing each activity with other activities respectively to form a plurality of activity pairs, and one by one calculating a similarity corresponding to each
activity pair; determining an arrangement sequence according to the similarities; and allocating the activities to the candidate image features according to the arrangement sequence and a probability distribution of a previous activity of the activity, (se Cook paragraph 0064, a loss function is calculated “calculating a similarity corresponding to each activity pair” and Cook’378 col. 5 lines 55-59 ..determine and activity that most likely corresponds to an observed sequence of sensor events… “determining an arrangement sequence according to the similarities; and allocating the activities to the candidate image features according to the arrangement sequence and a probability distribution of a previous activity of the activity”), as claimed.

With respect to claim 4, combination of Cook and Cook’378 discloses all the limitations as claimed and as rejected in claim 2 above.  However, both the references fail to explicitly disclose wherein the candidate image features have different grayscale values, as claimed.  But it is well known “Official Notice” in the image analysis that the images are digital images and the points of the image are called pixels with a value which is called as grayscale value.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to simply utilize the well-known fact of the image analysis i.e. pixels having a grayscale values, Official notice.  

With respect to claim 6, combination of Cook and Cook’378 further discloses wherein after determining an arrangement sequence according to the similarities, the method further comprises: adjusting the arrangement sequence according to an occurrence frequency of each activity, (see Cook’378 col. 6, lines 54-56, …calculated by finding the frequency of ever sensor event as observed for each activity..), as claimed.

Claims 9, 10, 12 and 14 are rejected for the same reasons as set forth in the rejections of claims 1, 2, 4 and 6, because claims 9, 10, 12 and 14 are claiming subject matter of similar scope as claimed in claims 1, 2, 4 and 6 respectively.  

Allowable Subject Matter
Claims 3, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663